United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Knoxville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-574
Issued: August 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 19, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ October 29, 2007 merit decision denying appellant’s request for
authorization for surgery. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office abused its discretion in refusing to authorize appellant’s
request for surgery.
FACTUAL HISTORY
On May 24, 2002 appellant, then a 52-year-old rural letter carrier, filed an occupational
disease claim alleging that he sustained a knee injury as a result of performing his employment
duties. His claim was accepted on January 29, 2003 for aggravation of osteoarthritis in both
knees.

The Office received visit notes from Dr. E. Michael Holt, Board-certified in orthopedic
surgery, and Dr. Scott Smith, Board-certified in orthopedic surgery, dated from September 11,
2000 to May 14, 2003. In the March 5, 2003 visit, Dr. Holt recorded that he discussed total knee
arthroplasty of both knees with appellant. On June 9, 2003 appellant’s physician requested
authorization for bilateral knee replacements.
The Office consulted with its medical adviser in order to ascertain whether the proposed
surgery was both medically necessary and causally related to appellant’s accepted employment
injury. In a June 13, 2003 note, the medical adviser opined that the surgery request should be
denied on the grounds that the claimant’s physician stated that appellant had denied any injury,
and that appellant’s physician had opined that the aggravation had resolved. The medical adviser
also offered his own medical opinion that appellant’s arthritis was unrelated to his work, but
rather was the result of the natural progression of the disease.
On June 17, 2003 the Office determined that a second opinion evaluation was necessary
to determine whether the bilateral total knee replacement was related to his accepted bilateral
aggravation of osteoarthritis.
On July 28, 2003 appellant was evaluated by Dr. Thomas Koenig, a Board-certified
orthopedic surgeon. The July 28, 2003 work capacity evaluation restricted appellant to six hours
of work per day. In his July 28, 2003 report, Dr. Koenig opined that appellant’s bilateral total
knee replacement is no more necessary due to the incident of February 1, 2001, the “date” of the
injury used by the Office, than to any other day of appellant’s adult life. He continued “It is
much more likely that appellant’s bilateral total knee replacements are not due to one specific
injury but due to chronic wear and tear which would have occurred just as likely in the
workplace as at home.” Dr. Koenig concurred with Dr. Holt’s September 2, 2002 statement that
“I do feel his job situation did irritate his knee intermittently, but have told him that I cannot say
that his job accelerated his arthritic process or caused his arthritic process more than any
activities of daily living would have.” He concluded that it was his opinion that appellant would
have required bilateral total knee replacement regardless of whether or not he was injured and
that the work-related injury was not likely to have significantly altered appellant’s preexisting
course.
In an August 12, 2003 decision, the Office denied appellant’s request for bilateral total
knee replacement based on Dr. Koenig’s opinion that the requested surgery was not causally
related to the accepted work injury.
On September 10, 2003 appellant requested an oral hearing. The hearing was held on
March 23, 2004.
In a July 8, 2004 decision, the Branch of Hearings and Review found that Dr. Koenig’s
report was based upon an inaccurate statement of accepted facts which incorrectly indicated that
the claimant had sustained a traumatic injury on February 2, 2001. It set aside the August 12,
2003 decision and remanded the case to the Office for a new examination.
On January 31, 2005 appellant was informed that a second opinion evaluation was
scheduled for February 22, 2005 with Dr. Wayne L. McLemore, Board-certified in orthopedic

2

surgery. The questions for the second opinion examiner inquired as to whether the bilateral total
knee replacement was medically necessary due to appellant’s work injury and whether it was
medically probable that the accepted aggravation of osteoarthritis had ceased? The second
opinion examiner was also asked to address whether the accepted aggravation was a temporary
or permanent aggravation, if it had not ceased. The definitions of occupational disease and
temporary and permanent aggravation were included. An addendum statement of accepted facts
with the physical requirements of appellant’s job was also provided.
In an April 13, 2005 report, Dr. McLemore opined that the total knee arthroplasties were
not necessitated by appellant’s job duties of braking, standing, pushing and walking. He opined
that the knee replacements were necessary due to the pain from the osteoarthritis which was at
the advanced and severely limiting level. Dr. McLemore opined that appellant’s prior right knee
surgery in 1973 and his obesity predisposed the knees to premature wear and advanced the
osteoarthritis with more import than his job activities. He also stated that it was probable that the
accepted aggravation had ceased and commented that a resurfaced joint no longer advances with
osteoarthritis and that all weight-bearing physical activity, whether on the job or not, caused
wear to progress the knee replacement components.
On June 17, 2005 the Office denied appellant’s request for bilateral total knee
arthroplasties based on Dr. McLemore’s opinion that the surgery was not causally related to
appellant’s work injury.
In a November 2, 2005 decision, the Office denied appellant’s claim for compensation
for the period June 24, 2005 to present on the grounds that no medical evidence was received to
support that appellant was disabled during the claimed time period.
On November 3, 2005 the Office issued a proposed termination of compensation and
medical benefits based on the February 22, 2005 report from Dr. McLemore who found that the
aggravation of osteoarthritis in both knees had resolved.
On January 15, 2006 appellant requested reconsideration of the June 17, 2005 decision.
In support a November 30, 2005 report, Dr. John W. Ellis, Board-certified in family medicine,
was submitted. In the report, he reviewed the case record and evaluated appellant. Dr. Ellis
disagreed with Dr. McLemore’s assessment noting that appellant had already underwent bilateral
total knee arthroplasties1 which was the only reason the joints had been resurfaced. He further
opined that were it not for the knee replacements appellant would still have the osteoarthritic
changes that were aggravated by his employment. Upon evaluation Dr. Ellis noted well-healed
surgical scars from open procedures in both knees. He diagnosed aggravation of osteoarthritis,
bilateral knees status post bilateral total knee arthroplasties and opined that appellant was
temporarily totally disabled for four months. In conclusion Dr. Ellis found that, if appellant had
not had knee replacements, he would still have ongoing arthritis changes and pain as a result of
his work-related job duties aggravating the preexisting osteoarthritis.
On March 7, 2006 the Office informed appellant that a conflict in medical evidence
existed and that a referee examination would be conducted on April 3, 2006 with Dr. William M.
1

There is no operation report from appellant’s surgery in the case record.

3

Hovis, Board-certified in orthopedic surgery. The appointment was later rescheduled for
April 26, 2006. The Office identified the issue for the referee examiner of whether “appellant’s
preexisting condition of osteoarthritis was accelerated by his work injury” and included two
questions, whether the job duties accelerated his preexisting condition of bilateral osteoarthritis
of the knees and whether the bilateral total knee replacements were medically necessary and
related to his original work injury of February 1, 2001.
In his April 26, 2006 report, Dr. Hovis noted that appellant had bilateral total knee
arthroplasty performed by Dr. Holt on August 15, 2003. He opined that appellant’s job did not
materially contribute to, accelerate, or aggravate his osteoarthritic condition more than the
ordinary activities of daily living would. In response to the question about bilateral knee
replacements being medically necessary and related to the work injury Dr. Hovis responded that
appellant denied any injury to either knee at work.
In a July 13, 2006 merit decision, the Office denied modification of the previous decision
denial of appellant’s request for bilateral total knee replacement. It found that the weight of the
medical evidence was with Dr. Hovis, as he was a specialist, had reviewed the medical records
and had examined appellant.
On April 22, 2007 appellant, through his representative, requested reconsideration and
argued that the surgeries were medically necessary as stated by Drs. Holt, McLemore and Ellis
and that no true conflict among the medical evidence existed.
In a June 13, 2007 merit decision, the Office denied modification of the previous
decisions.
On September 7, 2007 appellant, through his representative, requested reconsideration
and argued that the Office’s phrasing of the issue and questions to the referee doctor, Dr. Hovis,
was a form of doctor shopping.
In an October 29, 2007 decision, the Office denied modification of the denied
authorization for bilateral knee replacements.
LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act provides for the furnishing
of “services, appliances and supplies prescribed or recommended by a qualified physician”
which the Office, under authority delegated by the Secretary, “considers likely to cure, give
relief, reduce the degree or the period of disability, or aid in lessening the amount of monthly
compensation.”2 In interpreting section 8103(a), the Board has recognized that the Office has
broad discretion in approving services provided under the Act to ensure that an employee
recovers from his or her injury to the fullest extent possible in the shortest amount of time.3 The

2

5 U.S.C. § 8103(a).

3

Dale E. Jones, 48 ECAB 648, 649 (1997).

4

Office has administrative discretion in choosing the means to achieve this goal and the only
limitation on the Office’s authority is that of reasonableness.4
While the Office is obligated to pay for treatment of employment-related conditions,
appellant has the burden of establishing that the expenditure is incurred for treatment of the
effects of an employment-related injury or condition.5 Proof of causal relationship in a case such
as this must include supporting rationalized medical evidence.6 Therefore, in order to prove that
the surgical procedure is warranted appellant must submit evidence to show that the procedure
was for a condition causally related to the employment injury and that the surgery was medically
warranted. Both of these criteria must be met in order for the Office to authorize payment.7
The Act provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.8 The implementing regulation states that if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser or consultant, the Office shall
appoint a third physician to make an examination. This is called a referee examination and the
Office will select a physician who is qualified in the appropriate specialty and who has had no
prior connection with the case.9
It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on proper factual and medical background, must be given special weight.10
When the Office obtains an opinion from an impartial medical specialist for the purpose
of resolving a conflict in the medical evidence and the specialist’s opinion requires clarification
or elaboration, the Office must secure a supplemental report from the specialist to correct the
defect in his original report.11

4

Daniel J. Perea, 42 ECAB 214, 221 (1990) (holding that abuse of discretion by the Office is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment or administrative actions which are
contrary to both logic and probable deductions from established facts).
5

See Dona M. Mahurin, 54 ECAB 309 (2003); see also Debra S. King, 44 ECAB 203, 209 (1992).

6

See Debra S. King, supra note 5; Bertha L. Arnold, 38 ECAB 282 (1986).

7

See Dona M. Mahurin, supra note 5; see also Cathy B. Millin, 51 ECAB 331, 333 (2000).

8

5 U.S.C. §§ 8101-8193, 8123.

9

20 C.F.R. § 10.321.

10

Elaine Sneed, 56 ECAB 373 (2005).

11

Talmadge Miller, 47 ECAB 673 (1996); Harold Travis, 30 ECAB 1071, 1078 (1979). See also Federal
(FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.0810(11)(c)(1)-(2) (April 1993).

5

ANALYSIS
The Board finds that the Office failed to undertake proper development of the medical
evidence. The Office erred by not requesting that Dr. Hovis provide a supplemental report.
Dr. Hovis’ report was not based on proper factual background. Appellant’s claim was for
occupational injury, not traumatic injury, therefore, the fact that appellant denied any specific
traumatic injury is irrelevant. His claim was accepted for aggravation of osteoarthritis in both
knees. The question at issue was whether the accepted condition necessitated surgery. Therefore
the issue of whether appellant’s work aggravated his preexisting condition is moot. The Office
has already accepted bilateral aggravation of osteoarthritis. By attempting the reevaluation of the
acceptance of the claim, the Office was actually attempting to rescind acceptance of the claim.
The Office can rescind its acceptance or terminate appellant’s claim but must do so through the
proper procedures. The Office should have clarified to Dr. Hovis that the issue for determination
was whether appellant’s accepted condition, aggravation of osteoarthritis of both knees,
contributed to the need for bilateral knee replacements.
On remand, the Office should further develop the medical evidence and obtain a
supplemental report from Dr. Hovis to address the issue of whether appellant’s accepted injury
contributed to the need for surgery. Following this and any other further development as deemed
necessary, the Office shall issue an appropriate merit decision on appellant’s request for surgery.
CONCLUSION
The Board finds that the Office did not properly develop the medical evidence and should
be remanded for further development.

6

ORDER
IT IS HEREBY ORDERED THAT the October 29, 2007 decision of the Office of
Workers’ Compensation Programs is vacated and the case is remanded.
Issued: August 5, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

